03/09/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: OP 20-0410



                                  No. OP 20-0410

MIGUEL GARDIPEE,

              Petitioner,

      v.

JAMES SALMONSEN, Acting Warden,

              Respondent.


                                      ORDER

      Upon consideration of Respondent’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondent is granted an extension of time

to and including April 15, 2021, within which to prepare, serve, and file his

response.

      No further extensions will be granted.
DM




            Electronically signed by:
                  Mike McGrath
     Chief Justice, Montana Supreme Court
                  March 9 2021